Citation Nr: 0935740	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include major depressive disorder 
and posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1964 to October 1971.  He has verified wartime 
service in the Republic of Vietnam from October 1966 to 
October 1967 and July 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD.

This appeal was subject to a prior remand by the Board in 
January 2007 for evidentiary development of the Veteran's 
claimed military stressors.  The record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has now been returned to the Board 
for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for an acquired psychiatric condition is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2008).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Specifically, a recent holding by the Court of Appeals for 
Veterans Claims (Court) clarified how the Board should 
analyze service connection claims, specifically to include 
those for posttraumatic stress disorder.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for 
any mental disability that may be reasonably encompassed...."  
Id.  In essence, the Court found that a Veteran does not file 
a claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  The 
Board must analyze the Veteran's current claim under this 
framework. 

In this case, the Veteran is diagnosed with major depressive 
disorder in addition to PTSD.  He attributes his psychiatric 
problems to stressful events during his service in Vietnam.  
The majority of the described stressors are non-specific in 
nature and relate to fear or uncertainty experienced due to 
witnessing nearby weapons fire, seeing other wounded 
servicepersons while hospitalized for treatment of hepatitis, 
and being subjected to unpleasant circumstances directed 
toward military members returning from Vietnam.  See, e.g., 
Personal stressor statements, June & April 2007.  

Based on the general nature of the described stressful 
events, verification in official documentation from sources 
such as the Joint Services Records Research Center (JSRRC) or 
National Archives and Records Administration (NARA) is 
unlikely.  However, the Board finds the Veteran's assertions 
to be facially plausible, and as such the Board requires a 
medical opinion to determine whether there is a causal nexus 
between the Veteran's current psychiatric diagnoses and his 
military service.  In this regard, the examiner should 
consider the Veteran's statements regarding the in-service 
events, as well as the Veteran's and other lay statements of 
continuous symptoms of psychiatric problems after service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in October 2007.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  The Board notes that during 
the appellate period, the Veteran has been treated at VA 
facilities in and around both Birmingham and Tuscaloosa.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain and associate with the claims 
file all outstanding VA treatment 
records for this Veteran, from October 
2007 forward.  VA facilities in and 
around Birmingham and Tuscaloosa should 
be reviewed for pertinent records.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented 
in the claims folder.

2.  After completion of the development 
described above, schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any currently diagnosed 
psychiatric disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted.  Pursuant to the 
holding in Dalton addressed above, the 
examiner should consider and discuss the 
Veteran's statements regarding stressful 
in-service events, any psychiatric 
symptomatology described during service, 
as well as the Veteran's and other lay 
statements of continuous symptoms of 
psychiatric problems after service. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder 
therein;
(b)  Opine whether there is a 50 percent 
probability or greater that any current 
acquired psychiatric disability was 
incurred in or aggravated by active 
military service.  Also, opine whether 
there a 50 percent probability or greater 
that the previously diagnosed depressive 
disorder is causally related to the 
Veteran's military service;
		(c)  If a diagnosis of PTSD is 
established, please specify 
the traumatic event or events and 
symptomatology upon which the diagnosis 
is based.   

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, furnish him 
and his representative with a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last 
Supplemental Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



